Per Curiam :
This is the end of protracted litigation relating to the obliga*161tion of the appellants to support certain paupers. The alleged grievance now is that they are ordered to pay a certain-bill of costs. It is for money paid, laid out, and expended for the maintenance of the paupers, and their funeral a.nd other necessary expenses, after an order of relief had been made, but before their removal to the township of Parker, on which they were justly chargeable. The record shows that an itemized bill was presented to the court. The appellant had notice thereof and an opportunity of being heard in opposition to. the allowance of any item therein. After due consideration, the court adjudged the bill to- be correct. We will not examine the evidence on which the court acted.
This appeal was taken without a due compliance with the statute; yet, inasmuch as the decree is right, we will affirm it.
Decree affirmed and appeal dismissed, at the costs of the appellants.